Citation Nr: 0527897	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes, medial compartment, right knee.

2.  Entitlement to an increased initial evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In a May 2003 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective in January 2003.  In May 2003, the 
veteran disagreed with that evaluation.  By an August 2003 
rating decision, the initial evaluation of PTSD was increased 
to 50 percent.  The RO issued a statement of the case (SOC) 
in September 2003, and the veteran submitted his timely 
substantive appeal the following month, in October 2003.  

In September 2004, the RO denied a claim of entitlement to 
service connection for degenerative medial compartment 
changes, right knee.  The veteran disagreed with that 
determination that same month, in September 2004.  The RO 
issued a SOC addressing denial of service connection for a 
right knee disorder in December 2004, and the veteran 
submitted a timely substantive appeal in January 2005.

By a rating decision issued in January 2004, the RO denied a 
claim for TDIU.  In that same month, January 2004, the 
veteran submitted a notice of disagreement with the decision 
denying TDIU.  The RO issued a SOC in June 2004 and the 
veteran submitted a timely substantive appeal in July 2004.

By a rating decision issued in June 2003, the RO granted 
service connection for tinnitus, and evaluated this 
disability as 10 percent disabling, and granted service 
connection for bilateral hearing loss, and assigned an 
initial noncompensable evaluation for that disorder.  The 
record before the Board does not reflect that the veteran has 
disagreed with this rating decision, and these claims are not 
before the Board for appellate review at this time.

By a rating decision issued in April 2005, a claim of 
entitlement to service connection for entrapped superficial 
cutaneous sensory fiber, right radial nerve, in old 
laceration scar, and a claim for service connection for 
carpal tunnel syndrome, right, were denied.  The record 
before the Board does not reflect that the veteran has 
disagreed with this rating decision, although the period 
allowed for timely disagreement has not yet expired, and 
these claims are not before the Board for appellate review at 
this time.

In January 2005, the veteran requested a videoconference 
hearing before the Board.  The requested videoconference 
hearing was conducted in June 2005 by the undersigned 
Veterans Law Judge.

The Board notes that, after the RO issued the final 
supplemental statement of the case (SSOC) addressing the 
claims of entitlement to an increased initial evaluation for 
PTSD and for an award of TDIU, additional VA outpatient 
clinical records for the period from February 2005 to April 
2005 were obtained.  Although these clinical records include 
entries regarding the veteran's PTSD, the entries reflect the 
same range of symptoms and same range of GAF scores as 
provided by prior evidence.  These clinical records are 
consistent with the veteran's testimony at his June 2005 
videoconference hearing before the Board and are consistent 
with prior evidence of record.  The Board finds that the 
veteran's references to these records in his June 2005 
testimony before the Board are, in effect, a waiver by the 
veteran of review of those records.  However, in any event, 
as those additional records not considered in the December 
2004 SSOC are cumulative and repetitive of the evidence 
already of record, and do not reflect any variation in the 
severity of the veteran's PTSD or any other service-connected 
disability as compared to the records reviewed by the RO, the 
Board finds that appellate review may proceed.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran was not treated chronically for a right knee injury 
or complaint in service, or chronically or continuously for a 
right knee disorder following service until many years had 
elapsed following his service discharge, and medical opinion 
establishes that it is unlikely that the veteran's current 
right knee complaint is related to his service.  

2.  The veteran's PTSD is manifested by dysphoric mood, 
difficulty sleeping, nightmares, irritability, bitterness, 
and by Global Assessment of Functioning (GAF) scores 
primarily varying from 51 to 60, but the veteran's PTSD is 
not manifested by impaired abstract thinking, disturbance of 
verbal communications such as illogical, obscure, or 
irrelevant speech, or neglect of personal hygiene, and the 
veteran has participated in long-term individual and group 
therapy as well as continuing to obtain medical care for 
medical disorders other than PTSD, and he participates in 
volunteer activities to the extent allowed by his physical 
disorders, and there is medical opinion that no more than 50 
percent of the veteran's current PTSD symptoms are due to the 
aggravation in service of pre-existing PTSD.  

3.  The veteran's termination of his employment was unrelated 
to his service-connected disability, and he was unable to 
return to work as a result of lumbar, foot, and knee 
disorders for which service connection is not in effect; the 
Social Security Administration did not discuss any service-
connected disability when it granted benefits; the 
appellant's only service-connected disabilities have not been 
shown to be of such severity as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
changes, medial compartment, right knee, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 
3.309, 3.310 (2004).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2004).

3.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a right knee injury in 
service.  He also contends that his PTSD is more than 50 
percent disabling, and contends that he is unemployable as a 
result of his service-connected disabilities.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following the veteran's January 2003 claim for service 
connection for PTSD, VA satisfied its duty to notify by means 
of a March 2003 letter from the AOJ to the appellant that was 
issued prior to the initial AOJ decision.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim for service connection for PTSD.  The 
letter advised the veteran to provide specific details of 
stressors, advised the veteran of his responsibility to 
identify available evidence, especially evidence of medical 
treatment, and advised the veteran of VA duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his/her possession to the AOJ.  

Soon after the veteran submitted his May 2004 claim for 
service connection for a right knee disorder, the RO issued a 
June 2004 letter which set forth the criteria for service 
connection, explained the evidence required to establish 
service connection for a right knee disorder, described 
evidence that VA would provide on the veteran's behalf, 
described what evidence the veteran was expected to provide 
or identify and advised the veteran to submit any of the 
types of evidence listed in the letter or any evidence that 
might be important to the claim.  This letter provided all 
notice to the veteran required under the VCAA regarding his 
right knee claim.

The veteran's claim that he is unemployable as a result of 
his service-connected disabilities is essentially a 
"downstream" issue following the May 2003 grant of service 
connection for PTSD and the June 2003 grant of service 
connection for hearing loss and tinnitus, since a claim for 
TDIU is, in effect, a claim for an increased rating, which, 
in this case, follows the initial grants of service 
connection, and the veteran submitted his claim for TDIU in 
October 2003, in conjunction with his appeal for an increased 
initial evaluation for PTSD.  In any event, the RO issued a 
letter in October 2003, shortly after the veteran submitted 
his formal claim for TDIU, which advised the veteran of VA's 
duty to assist him in developing the claim, advised him that 
VA still needed evidence from him, included a specific 
attachment which listed the types of evidence VA would obtain 
and the types of evidence the veteran was responsible to 
submit or identify, among other information to the veteran.  
This notice was provided to the veteran prior to the initial 
AOJ decision on the claim.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The SOC issued in September 2003 
included the complete text of 38 C.F.R. § 3.159, as revised 
to incorporate and implement the VCAA.  Although this SOC 
addressed the veteran's claim for an increased initial 
evaluation for PTSD, the SOC was sufficient to make the 
veteran aware that he should submit any evidence which might 
assist him to substantiate any of his claims.  Moreover, the 
veteran's statements in his September 2003 substantive appeal 
reflect that he was aware that he was responsible to identify 
evidence to assist in proving his claim.  In an October 2003 
statement, the veteran specifically indicated that he had no 
further medical evidence.  

In December 2003, the RO advised the veteran that a decision 
on his TDIU claim could not be made until October 9, 2004, 
and that he had until that date to submit "any evidence and 
information."  Following that letter, the veteran submitted 
a statement which was interpreted by the RO as request to 
adjudicate the claim, since the veteran's Social Security 
Administration (SSA) file had been received and he indicated 
he had no other evidence.  The veteran was notified, in the 
January 2004 rating decision, and the subsequent June SOC, of 
the provisions of 38 C.F.R. § 3.159, as revised to 
incorporate and implement the VCAA.  The veteran has had more 
than a year to respond to this SOC.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
with appellate review of each claim on appeal.

A.  Law and regulations applicable to claim for service 
connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include arthritis (degenerative joint 
disease), will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§  
3.307, 3.309.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

1.  Claim for service connection for degenerative changes, 
right knee

In September 1999, the veteran sought service connection for 
"back problems."  This application is devoid of reference 
to incurrence of a knee injury in service.  As part of this 
application, private clinical records dated from July 1991 
through July 2001 were submitted.  In July 1994, the veteran 
complained of back problems  and pain below both knees, but 
he did not complain of knee pain.  The records are devoid of 
evidence of complaints or diagnosis of a right knee problem 
prior to September 1996.  

In September 1996, there was a large effusion on the 
veteran's right knee.  Fluid was aspirated and a steroidal 
injection was given.  The veteran complained of right knee 
pain of one week's duration.  In November 1996, the veteran, 
who reported that he was then working as a tree trimmer, 
"just noticed" some catching and popping in the knee.  A 
suspected torn meniscus was confirmed by MRI (magnetic 
resonance imaging).  The veteran underwent arthroscopy.  The 
records of the veteran's evaluation of the right knee and of 
the right knee arthroscopy are devoid of reference to an 
injury in service or to any history of right knee pain prior 
to 1996.  

On VA examination conducted in September 2004, the veteran 
reported that the initial injury to his right knee occurred 
when he hit it on the edge of a table in service, or when he 
fell in areas of lava rock.  The examiner discussed the 
veteran's report of post-service symptoms, the veteran's 
report of his occupational activities post-service, and 
described the veteran's current right knee symptoms, 
including extension to 0 degrees, flexion to 95 degrees, 
intact ligaments, use of a cane and right knee brace, and the 
veteran's history of arthroscopy in 1996.  Current radiologic 
examination disclosed moderate bilateral degenerative changes 
in the medial compartment of both knees.  The examiner 
concluded that it was less than likely that the veteran's 
right knee degenerative changes were due to any incident in 
service, to include the described injury on a table or 
falling on lava rock.  

At his personal hearing conducted in October 2004, the 
veteran testified that his knee hurt continuously following 
an injury sustained when diving for cover when emergency 
sirens went off during his service in Vietnam.  He indicated 
that he did not seek medical treatment in service because he 
drank so much, especially while stationed in Antarctica, 
where there was nothing else to do.  He further testified 
that continued use of alcohol delayed treatment for his right 
knee.

VA outpatient treatment records dated in March 2005 reflect 
that the veteran continued to seek treatment for knee pain.  
The assigned diagnosis was diffuse degenerative joint 
disease.

At his Board videoconference hearing, conducted in June 2005, 
the veteran testified that he injured his right knee on a 
steam table with a metal edge when a siren went off.  The 
veteran testified that he went to sick bay, was given 
medications, and had difficulty walking on the knee 
thereafter, although he did not return to sick bay again, 
since nothing had been done.

Analysis

The Board notes that the veteran was employed from 1982 to 
October 1996 as a truck driver for a company that sold sheet 
metal.  The veteran has testified that his job duties 
included moving heavy sheet metal supplies, sometimes with a 
forklift, sometimes without mechanized aid.  The clinical 
records associated with the claims files reflect that the 
veteran did not seek medical treatment for a right knee 
disorder prior to 1996, although he sought treatment for 
other disorders.  Moreover, the reports of treatment for a 
variety of disorders prior to 1996 are devoid of any notation 
that the veteran complained of right knee pain.  The veteran 
has stated that there are no additional clinical records 
available.  

The Board finds that it strains credulity to accept as 
credible the veteran's statements that he had chronic and 
continuous right knee pain without so reporting or seeking 
medical treatment for that complaint during a period when he 
was seeking clinical treatment for other disorders and during 
which he was working at a job which required use of the right 
knee for driving and for lifting and carrying heavy objects.  

There is no clinical evidence that the veteran had chronic 
and continuous right knee pain in service or following his 
service discharge in March 1970 until he sought medical 
treatment for right knee pain in 1996, more than 25 years 
following his service discharge.  It follows that, given this 
lapse of time, no presumption of service connection is 
available, although arthritis of the right knee is defined as 
a chronic disorder.  See 38 U.S.C.A. § 1101; 38 C.F.R. 
§ 3.309.

Although the veteran has testified as to his belief that his 
current right knee disorder is the result of a right knee 
injury or injuries in service, the veteran's lay belief as to 
the etiology of the right knee disorder is not competent 
medical evidence to establish the etiology of such disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, there is no clinical evidence that the veteran 
sought medical treatment in service for a chronic right knee 
disorder, and there is no post-service clinical record of a 
right knee disorder until more than 25 years had elapsed 
following the veteran's service discharge.  The veteran has 
confirmed that no clinical records are available which would 
reflect treatment of a right knee disorder during this 
period, because he did not seek such treatment.  The VA 
physician who conducted an examination in September 2004 has 
provided an opinion that it is unlikely that the veteran has 
a current right knee disorder as a result of any injury he 
alleges he incurred in service.  There is no evidence 
favorable to the veteran's claim other than the veteran's own 
testimony and statements.  As noted above, the Board finds 
portions of the veteran's testimony less than credible.  

The preponderance of the evidence is against the claim for 
service connection for degenerative changes, medial 
compartment, right knee.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  The claim must be 
denied.  

B.  Law and regulations applicable to claim for an increased 
initial evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The question presented by the appeal, then, is 
whether a rating exceeding 50 percent is warranted for the 
veteran's PTSD at any time beginning from January 2003, the 
effective date of the grant of service connection.

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's claim for service 
connection, a 50 percent schedular evaluation, the evaluation 
currently assigned, contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See DC 
9411.

A 70 percent evaluation, the next higher schedular 
evaluation, envisions occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61-70 suggests some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  However, a GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.



2.  Claim for an increased initial evaluation for PTSD

The veteran has stated that he did not seek treatment for a 
psychiatric disorder until many years following his service 
discharge.  Private clinical records beginning in 1991 and VA 
clinical records prior to 2002 are devoid of evidence of 
treatment for a psychiatric disorder.

A VA psychological evaluation conducted in September 2002 
resulted in invalid profiles on symptom inventory and 
personality assessment inventory.  The veteran endorsed 
atypical responses, apparently presenting his mental 
functioning in a worse light than might actually be the case.

In November 2002, the veteran began attendance at a daily 
substance abuse outpatient treatment group.  On evaluation in 
December 2002, diagnoses of alcohol dependence in early 
remission, nicotine dependence in sustained remission, and 
PTSD were assigned.  A GAF score of 43 was assigned.  

On evaluation for a PTSD initial treatment plan in February 
2003, a GAF score of 54 was assigned.  At that time, the 
veteran reported symptoms primarily consisting of intrusive 
thoughts about traumatic events, nightmares, flashbacks, 
physical reaction when reminded of traumatic events, 
depression, irritability, anger and irritability, and 
difficulty with concentration.  In early April 2003, a GAF 
score of 53 was assigned.  

On VA examination conducted in mid-April 2003,  the veteran 
reported sleep disturbances, anger, exaggerated startle 
response, and depression, but displayed no looseness of 
association or flight of ideas.  He was oriented to time, 
person, place, and situation.  His memory, both recent and 
remote, was intact.  His abstractions were concrete, and his 
reasoning ability appeared constricted, but he remained able 
to manage his funds.  The examiner assigned a GAF of 60 for 
the veteran's PTSD and a GAF of 51 for his depression.  

The examiner who conducted the April 2003 VA examination 
concluded that alcohol dependence did not contribute to the 
veteran's dysfunction at that time, as the veteran's alcohol 
dependence was in early full remission.  The examiner 
concluded that the veteran had PTSD prior to his military 
service, as the result of abuse during childhood, and 
concluded that the veteran's military service aggravated the 
PTSD disorder that existed prior to service.  The examiner 
further opined that the veteran's over-reporting of symptoms 
was a plea for health rather than factitious illness or 
malingering.  The examiner also stated that the veteran's 
long history of substance abuse was an independent diagnosis 
from the PTSD and was not an attempt at self-treatment of the 
PTSD symptoms.  The examiner further stated that it was not 
possible to give a specific percentage of the aggravation of 
the veteran's PTSD symptoms by his military service.  The 
examiner estimated that about half of the veteran's current 
PTSD symptoms were due to aggravation of the pre-existing 
PTSD.  

In July 2003, and in August 2003, GAF scores of 55 were 
assigned.  In October 2003, a GAF score of 53 was assigned.  
VA outpatient treatment notes dated in November 2003, 
December 2003, January 2004, and February 2004 reflect that 
GAF scores of 55 were assigned.  A February 2004 treatment 
plan notes that intrusive recollections, distress related to 
the intrusions, and decreased concentration were the 
veteran's most problematic PTSD symptoms.  The veteran 
reported that the intrusive recollections were not as severe 
for him as previously.  He described relationships with a few 
selected peers who were themselves Vietnam veterans, and 
established relationships with the other members of his 
group.  In March 2004, a GAF score of 58 was assigned.

In April 2004, the veteran reported continued difficulties 
with sleep, and ongoing nightmares, poor energy level, and 
depressed mood.  In a July 2004 statement, the veteran noted 
that he kept his symptoms of PTSD under control by taking 
medications, attending group therapy, and talking with his 
psychiatrist.  He noted that, if he stopped doing those 
things, he could get a higher disability evaluation for his 
PTSD.  The veteran's testimony at his personal hearing 
conducted in October 2004 was consistent with the VA 
outpatient treatment notes and the veteran's July 2004 
statement.  

At his October 2004 personal hearing, the veteran voiced his 
belief that the conclusion of the VA examiner who stated that 
the veteran was depressed before he entered service was 
wrong.

VA outpatient treatment records dated from February 2005 to 
April 2005 reflect that the veteran reported more avoidance 
behavior and staying in bed.  GAF scores of 55 and 60 were 
assigned.  In early March 2005, the veteran focused on anger 
management problems.  His discussion disclosed passive 
aggressive behavior and verbal aggression toward a relative.  
A GAF score of 55 was assigned.  In late March 2005, the 
veteran arrived promptly for his trauma coping skills group.  
He was alert, oriented, and participated "fairly well."  The 
veteran discussed his hobby of working on cars and continued 
sobriety from alcohol.  A GAF score of 58 was assigned.  

Individual therapy treatment notes dated in March 2005 
reflect that the veteran complained that his mood was still 
up and down.  He reported sleeping about three hours per 
night with frequent awakenings.  Nightmares and flashbacks 
were still present, he reported.  He reported conflict in his 
relationship with his wife.  He was alert and cooperative.  
His mood was somewhat depressed and his affect was anxious.  
He denied any thoughts of suicidal intent or plan.  There 
were no delusions or hallucinations.  There were no side 
effects of medication.  The prescribed medications were 
continued.

The veteran's testimony at his June 2005 videoconference 
hearing before the Board was consistent with his prior 
descriptions of his symptoms of PTSD.  

Analysis

The evidence is not consistent with a 70 percent initial 
evaluation for PTSD.  In particular, the Board notes that the 
veteran's GAF scores have generally varied from 51 to 60.  
Since GAF scores of 51 to 60, according the DSM-IV, generally 
reflect moderate symptoms, those GAF scores are inconsistent 
with a 70 percent evaluation.  

Moreover, the VA clinical records do not reflect assessments 
so divergent with that GAF score range as to warrant a 70 
percent evaluation.  In particular, the only GAF score of 
record below 51 is a GAF score of 43 assigned in November 
2002, when the veteran began attending a daily substance 
abuse outpatient treatment group.  When the veteran had 
completed two months of substance abuse therapy, and his 
alcohol abuse was deemed to be in early remission, the 
veteran was then evaluated as to the severity of his PTSD.  
The GAF assigned at that time was 54. 

It appears that the GAF score of 43 assigned in November 2002 
was for the veteran's overall functioning, and was not 
limited to disability caused by his service-connected PTSD.  
Since the report of the April 2003 VA examination as to the 
severity of the veteran's PTSD includes a conclusion that the 
veteran's substance abuse problem was an independent 
diagnosis and was not an attempt at self-treatment of PTSD 
symptoms, the Board finds that the GAF score of 43 is not 
persuasive evidence that the veteran's disability due to 
service-connected PTSD is more severely disabling than is 
consistent with the 50 percent evaluation currently assigned.  

The evidence reflects that GAF scores of 55 or above were 
assigned in seven or more of the 12 months following the 
April 2003 VA examination.  This evidence is also unfavorable 
to the veteran's claim for an increased initial evaluation in 
excess of 50 percent for PTSD.  

The evidence also establishes that the veteran has not 
manifested such symptoms of PTSD as obsessional rituals which 
interfere with routine activities.  The evidence reflects 
that his verbal communications are effective and logical, and 
there is no evidence of intermittently illogical, obscure, or 
irrelevant speech.  The evidence establishes that the veteran 
does function independently, since he continues to attend 
substance abuse therapy groups and PTSD therapy groups and 
other activities on his own.  There is no evidence that he 
has such impaired impulse control as to warrant an evaluation 
in excess of 50 percent.  He has reported irritability, but 
there is no evidence that his actions when irritable have 
been other than verbal in nature.  The evidence establishes 
that there is no spatial disorientation or neglect of 
personal appearance and hygiene.  

The evidence of the veteran's continued, frequent attendance 
at VA therapeutic groups reflects that he is able to 
establish and maintain effective therapeutic relationships.  
The evidence clearly establishes that the veteran has not 
manifested symptoms of total disability such as persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities of daily living, or severe 
memory loss, such as inability to remember his own name.  

Moreover, the April 2003 medical opinion reflects that, in 
fact, the veteran incurred PTSD as a child, and that pre-
existing illness was aggravated in service.  When disability 
due to a disorder aggravated in service is evaluated, the 
veteran is to be compensated for the for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In this case, 
the examiner has provided an opinion that about half of the 
veteran's disabling symptoms of PTSD were related to his 
service.  Thus, this evidence is quite unfavorable to the 
claim for an increased initial evaluation in excess of 50 
percent for PTSD.  

The evidence which might support a 70 percent evaluation is 
not in equipoise with the evidence in this case unfavorable 
to a 70 percent initial evaluation for PTSD.  The provisions 
of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant an initial evaluation for 
PTSD in excess of 50 percent.  The claim must be denied.  

C.  Law and regulations applicable to claim for TDIU 

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  A 
claim for TDIU "presupposes that the rating for the [service- 
connected] condition is less than 100%, and [that the 
veteran] only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

If there is only one such disability, it shall be ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a) may still prevail in a TDIU 
claim if he or she is able to meet the requirements of 
38 C.F.R. § 4.16(b).  It is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Extraschedular consideration is required for those veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  The sole fact that 
he is unemployed or has difficulty obtaining employment is 
not enough.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

Factual background

The veteran has been granted service connection for PTSD, 
evaluated as 50 percent disabling, and for tinnitus, 
evaluated as 10 percent disabling, and for bilateral hearing 
loss, evaluated as noncompensable.  His combined disability 
evaluation, effective from May 2003, is 60 percent.  

The clinical evidence of record, including a July 1996 
cardiac evaluation, reflects that the veteran has 
considerable musculoskeletal problems, including problems 
involving his hands, elbows, shoulders, ankles, and knees.  
In July 1996, the veteran reported having knee pain after 
climbing a ladder.  In November 1996, the veteran underwent 
private arthroscopic evaluation of the right knee, which 
revealed internal derangement of the knee.  Arthroscopy with 
partial medial meniscectomy was conducted in November 1996.

In December 1996, the veteran experienced an exacerbation of 
back pain requiring emergency treatment.  The assigned 
diagnosis was lumbar disc syndrome with no neurologic 
deficit.  In February 1997, the veteran underwent surgical 
correction of hammertoes.  A July 1997 private treatment note 
reflects that the veteran was still tender at the right first 
and second toe and was unable to work because of inability to 
put weight on his right foot. 

A December 1998 private treatment note reflects that the 
veteran had been treated since November 1998 as a result of 
back pain.  Despite use of a back brace, the veteran was 
complaining of increased burning down both legs.  In February 
1999, the veteran was treated for spasm of the left trapezius 
and tender medial malleolus, left ankle.  March 1999 private 
treatment notes reflect that the veteran continued to take 
Tylenol #3 with codeine, one or two tablets, every four to 
six hours, but he complained that this was not controlling 
his back pain.  

In July 1999, the veteran was treated for increased back pain 
and other injuries, following a fall off of a ladder.  VA 
treatment records dated in February 2002 reflect that the 
veteran had bilateral leg radiculopathy.  Agent Orange 
examination conducted in April 2002 disclosed that the 
veteran complained of constant back pain requiring use of 
narcotics and a cane.  The veteran also described decreased 
sensation in the left upper extremity with possible carpal 
tunnel syndrome, and contact dermatitis of the shins.  

SSA records reflect that the veteran's 1999 application for 
disability benefits was denied.  At that time, the veteran 
indicated that he was unable to work as a result of back pain 
and right knee pain and side effects of medications, 
including drowsiness.  The veteran again sought SSA 
disability benefits in November 2001.  At that time, he 
indicated that he was unable to work as a result of back 
pain, left arm pain, pain in the knees and right foot, 
grinding in his neck, weakness in the hands, and a nervous 
twitch in the left eye.  The veteran did not undergo 
psychiatric examination.  SSA benefits were granted, but the 
record underlying that grant is devoid of audiologic 
evaluation or psychiatric evaluation.  The SSA record further 
reflects that the veteran's advancing age was a determining 
factor in the decision to grant benefits, and that the SSA 
benefits could not be granted prior to the date on which the 
veteran reached age 55.  

As noted above, the VA examiner who conducted psychiatric 
examination in April 2003 assigned a GAF score of 60 for PTSD 
and 51 for major depression, and stated that the veteran's 
psychiatric disabilities would "contribute significantly" 
to the veteran's unemployability.

At the time of October 2003 VA examination, the veteran 
provided a history of having last worked in 1996 as a truck 
driver.  The veteran left his house daily, primarily to 
attend therapy and to volunteer at the VA Medical Center.  
The examiner noted the veteran's medical disorders of 
mechanical low back strain, hypercholesterolemia, right knee 
arthroscopy with meniscectomy, hearing loss, tinnitus, and 
PTSD.  The examiner concluded that, if the veteran needed to 
be employed where good hearing was required, his hearing loss 
and tinnitus would affect his employability, because the 
veteran needed to use hearing aids on a daily basis.  
Sedentary and physical employment would be limited to jobs in 
which good hearing acuity was not necessary.  The examiner 
also opined that, given the number of visits shown for PTSD, 
it was unlikely that he would be employable, either in 
sedentary or physical employment, from the psychiatric point 
of view.

Analysis

The veteran has three service-connected disabilities, PTSD, 
bilateral hearing loss, and tinnitus.  These disabilities, 
evaluated together, are 60 percent disabling.  Thus, he does 
not meet the schedular criteria under 38 C.F.R. § 4.16 for an 
award of TDIU.  Therefore, consideration of his claim is 
under an extraschedular basis.  The Board notes, however, 
that even if the veteran's tinnitus were considered 20 
percent disabling, so that consideration of the veteran's 
entitlement to TDIU was on a schedular rather than an 
extraschedular basis, the analysis below would be unchanged.  

The evidence most favorable to the veteran's claim is the 
report of the examiner who conducted the October 2003 VA 
examination.  That examiner opined that the veteran would not 
be able to work at jobs which required good hearing acuity 
without hearing aids, and provided an opinion that, given the 
number of clinical treatment visits shown for PTSD, it was 
unlikely that the veteran would be employable, either in 
sedentary or physical employment, from the psychiatric point 
of view.  

This October 2003 clinical opinion is not persuasive, 
however, since the examiner who stated that the veteran was 
unemployable as a result of PTSD is not a psychiatrist, and 
failed to distinguish the veteran's outpatient treatment for 
substance abuse, for which service connection is not in 
effect, from treatment related solely to the veteran's 
service-connected PTSD.  The examiner who rendered the 
October 2003 opinion did not discuss the meaning of the GAF 
scores, which suggest employability, but only the number of 
VA treatment visits.  Particularly in the veteran's case, the 
number of treatment visits are not an accurate measure of the 
veteran's employability.  

In fact, careful reading of the claims file reflects that the 
veteran's regular and reliable attendance at various VA 
therapeutic groups establishes that the veteran is capable of 
such industrial activities as adhering to a schedule, 
functioning in a group setting, and an ability to establish 
and maintain effective relationships.  

The examiner who conducted VA examination in April 2003 noted 
that the veteran's service-connected psychiatric symptoms 
would "contribute significantly" to his inability to be 
employed.  That evidence is essentially unfavorable to the 
veteran, in that the examiner did not indicate that the 
veteran's service-connected psychiatric disabilities 
precluded employment, only that it made it difficult for the 
veteran to obtain and retain employment.  The veteran is in 
receipt of a 50 percent evaluation for his PTSD in 
recognition of the fact that his service-connected PTSD makes 
it difficult to obtain or retain employment, but the April 
2003 VA examination report does not reflect that the 
veteran's difficulty in obtaining or retaining employment is 
any different than any other veteran who has a 50 percent 
service-connected disability.  As discussed above, the United 
States Court of Appeals for Veterans Claims has stated that 
the fact that a veteran has difficulty obtaining or retaining 
employment does not warrant a grant of TDIU.  Van Hoose, 
supra.

The SSA evidence of record is unfavorable to the veteran's 
claim that he is individually unemployable as a result of his 
service-connected disabilities, since the grant of SSA 
benefits was based solely on disorders for which service 
connection is not in effect, and on the veteran's advancing 
age, which is not a basis for an award of TDIU, under 
regulations governing veterans' benefits.  

The evidence establishes that the veteran terminated his 
employment in 1996 at a sheet metal company when his mother 
died.  The evidence reflects that he thereafter attempted to 
work as a tree trimmer, but developed a torn meniscus in the 
right knee.  The veteran thereafter attempted to work as a 
grocery stocker in 1998, but this work exacerbated back pain, 
and he left that employment.  The evidence thus establishes 
that the veteran's termination of past employment was 
unrelated to any disability for which service connection is 
in effect.

The veteran's past employment history is primarily in 
positions requiring manual labor and physical activity.  The 
objective evidence as to the severity of the appellant's 
service-connected PTSD, hearing loss, and tinnitus, does not 
show that any service-connected disability, or the 
combination of these disabilities, would prevent him from 
performing physical tasks, except those in which safety would 
be impaired by the use of hearing aids.  The evidence does, 
of course, establish that the veteran cannot perform vigorous 
physical employment, but that inability is due to spinal, 
knee, ankle, foot, arm, and carpal tunnel disorders for which 
service connection is not in effect.  That evidence, however, 
is not applicable to determine that the veteran is 
individually unemployable as a result of his service-
connected disabilities, and may not be considered in the 
determination as to whether there are subjective factors in 
the veteran's case which increased the severity of the effect 
of service-connected disabilities as a barrier to employment.

The evidence does not establish that the veteran's service-
connected disabilities are of such severity as to preclude 
substantially gainful employment, although it is clear that 
these disabilities are consistent with the 60 percent 
combined evaluation in effect, reflecting that the veteran 
would have difficulty obtaining or retaining gainful 
employment.  

The Board concludes that, although there is medical evidence 
favorable to the veteran's claim, the preponderance of the 
clinical evidence is essentially unfavorable to the claim.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable.  The 
criteria for an award of TDIU are not met, and the claim must 
be denied.  


ORDER

The appeal for service connection for degenerative changes, 
medial compartment, right knee, is denied.

The appeal for an evaluation in excess of 50 percent for PTSD 
is denied.

The appeal for TDIU is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


